MEMORANDUM OPINION AND' ORDER OF DISMISSAL
BUSSEY, Judge.
Petitioner in the above styled and numbered cause has filed an application for-Writ of Mandamaus directing that this.. Court enter an order requiring the authorities of Oklahoma County to provide case-mades at public expense in four separate-cases in which petitioner entered pleas of' guilty and was, according to his allegations,, sentenced to four concurrent life sentences, in the District Court of Oklahoma County by the Honorable Clarence Mills, one of the Judges in and for Oklahoma County, in the-year 1955.
This petitioner is unskilled in the law and' should proceed under the provisions of 22' O.S. § 1073 by filing with this Court the-form recommended in Rule 26 of this Court..
It is therefore the order of this Court' that this cause be dismissed and the Clerk-of this Court is directed not to file the purported Application for Prohibition, against the Honorable G. T. Blankenship,, and return the pleadings and exhibits filed' in this cause and attempted to be filed in petitioner’s application for prohibition, to-the. petitioner, together with the proper-forms for Habeas Corpus and/or Post Conviction Review, which the petitioner should', carefully read, fill out and transmit to this; Court if he desires.